Citation Nr: 0620952	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for fibroids tumors of the 
uterus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to April 
1983.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's request to reopen 
her claim for service connection for fibroid tumors of the 
uterus.  

The Board of Veterans' Appeals (Board) reopened and remanded 
the veteran's claim for service connection for fibroid tumors 
of the uterus in a February 2004 decision and remand.  When 
the claim was returned to the Board, it was determined that a 
medical opinion should be obtained.  A opinion was obtained 
from a VA physician in August 2005.  The development ordered 
in the February 2004 remand of the Board has been completed 
and the claim has been returned to the Board for further 
appellate review.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records include a report of a July 1982 
pelvic ultrasound which revealed a poorly defined mass in the 
posterior wall of the uterus consistent with a uterine 
fibroid. 

2.  Post service medical records include current diagnoses of 
uterine fibroids, including a February 2004 pelvic ultrasound 
which showed a large uterine fibroid.  

3.  An August 2005 VA opinion of a VA gynecological surgeon 
indicates the veteran's uterine fibroids were first diagnosed 
in service and are related to her current fibroid tumors of 
the uterus.  




CONCLUSION OF LAW

Fibroid tumors of the uterus were incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  As the decision 
below grants the benefit sought, no further assistance 
or notice to the veteran is required.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  

Factual Background and Analysis.  The evidence supports the 
grant of service connection for fibroid tumors of the uterus.  
At service enlistment in June 1980 and service entrance in 
March 1981 no pelvic disorders were found.  Service medical 
records include a July 1982 pelvic ultrasound which revealed 
a poorly defined mass of the posterior wall of the uterus 
consistent with a uterine fibroid.  The service separation 
examination in March 1983 did not reveal any pelvic 
disorders.  

In May 1996, the veteran's private physician, Dr. H. 
indicated the veteran had a fibroid tumor.  

A VA examination in December 1999 did not find current 
evidence of a fibroid tumor, and diagnosed fibroid tumors by 
history only.  

A report of a February 2004 pelvic ultrasound noted it 
revealed a large uterine fibroid.  

A second VA examination in March 2004 revealed the uterus was 
slightly enlarged which was consistent with findings of a 
fibroid tumor.  The VA physician stated it was her opinion 
that the fibroids had not begun in service.  The VA physician 
reviewed the claim folder but did not report seeing the July 
1982 report of a pelvic ultrasound in service which revealed 
a fibroid.  

After reviewing the claims folder, the Board determined that 
there were in-service symptoms and a post service diagnosis, 
but no competent medical evidence which provided a nexus 
between the fibroid found in service and the currently 
diagnosed uterine fibroids.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  The 
Board requested a medical opinion from a VA gynecologist in 
June 2005.  

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellant in an April 2006 letter of the 
additional evidence, and provided the veteran an opportunity 
to respond.  The veteran responded on April 19, 2006 and 
waived her right to have the claim remanded in order for the 
RO to consider the additional evidence.  

The VA opinion was provided by a Staff Surgeon of the 
Gynecology Section of the VA Medical Center in Detroit, 
Michigan.  In August 2005, he stated unequivocally that the 
veteran's uterine fibroids were first diagnosed in service, 
but had preexisted her entrance into service.  

The first issue which must be addressed is whether the 
presumption of soundness applies, and if so, has it been 
rebutted.  38 C.F.R. § 3.304.  VA must presume that the 
veteran was in sound condition except as to those defects, 
infirmities, or disorders noted at the time of his entrance 
into service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 
C.F.R. § 3.304 (2005).  This presumption attaches only where 
there has been an induction examination in which the later-
complained-of disability was not noted.  The term "noted" 
denotes only such conditions as are recorded in examination 
reports.  No disorders were found on the pelvic examination 
at the time of service entrance.  VA must therefore assume 
the veteran was sound at service entrance.  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the VA General Counsel in VAOPGPREC 3-03, held that 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VA has 
amended 38 C.F.R. § 3.304(b) to reflect that holding.  See 
70 Fed. Reg. 23027 (2005).  To rebut the presumption of 
soundness takes clear and unmistakable evidence that is 
evidence which is obvious or manifest.  

There are no records demonstrating diagnosis of pelvic 
fibroids prior to the veteran's entrance into the service in 
March 1981.  The Board reviewed the opinion of the VA 
physician of August 2005.  The VA physician did not refer to 
any facts or clinical data which supported his conclusion 
that the fibroids existed prior to service entrance.  The VA 
physician did not offer any rationale for his opinion, refer 
to any clinical findings or medical treatise which supported 
his opinion.  The Board has concluded the claims folder does 
not include clear and unmistakable evidence that the 
veteran's fibroid tumors pre-existed service entrance.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence includes current diagnosis of uterine fibroids, 
demonstrated by report of a February 2004 ultrasound, 
diagnosis of a fibroid in service in July 1982, and reports 
from VA physicians who noted the veteran's fibroid first 
began in service.  The Board has determined the evidence 
supports the grant of service connection for fibroid tumors 
of the uterus.  


ORDER

Service connection for fibroid tumors of the uterus is 
granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


